Citation Nr: 0819438	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-31 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 50 percent for Post-
Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to December 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision by the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD, rated 30 percent effective 
December 27, 2002.  In March 2006 a hearing was held before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is associated with the claims file.  A July 2006 
rating decision increased the rating to 50 percent, also 
effective December 27, 2002.


FINDING OF FACT

Throughout the appeal period the veteran's PTSD has 
manifested by symptoms which produced impairment no greater 
than occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas due to symptoms 
such as suicidal ideation, obsessional rituals, speech 
disturbances, or other symptoms of like gravity is not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal stems from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required, because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  March 2003 and December 2004 letters provided 
certain essential notice regarding the veteran's and VA's 
evidence development obligations, and advised the veteran of 
what evidence was still needed.  An August 2005 statement of 
the case (SOC) and a July 2006 supplemental (SOC) (SSOC) 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claims, in essence proper notice on the downstream issue 
of n increased initial rating, and readjudicated the matter 
after additional development was completed and the veteran 
had opportunity to respond.  He has received all critical 
notice, and has had ample opportunity to respond/supplement 
the record after notice was given; he is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier, nor is it otherwise alleged.  See Godwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA evaluations in July 2003, February 2005 
and in June 2006.  VA's duty to assist him in the development 
of facts pertinent to his claim is met.

II.  Factual Background

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

VA treatment records reveal that when the veteran was seen 
for evaluation of PTSD in December 2002 he complained of 
irritability which interfered with his relationships with his 
wife and at work.  He worked as a truck driver.  He was to be 
started on medications to deal with depression.

On July 2003 psychological evaluation for PTSD, the veteran 
indicated that he had difficulty controlling raging if he did 
not take medication.  He worked as a "long-haul" truck 
driver, and had never been fired from a job (he had 
impulsively quit on several occasions, then returned to 
work), but reported arguments with his boss and threats 
against fellow workers.  He described with family, friends, 
and neighbors due to anger management control problems.  His 
only socializing consisted of going into town for coffee with 
friends on Saturday morning.  After clinical interview and 
psychological testing, the examiner concluded that as a 
result of his PTSD the veteran experienced difficulties that 
were mild or "subthreshold" in degree.  


Private treatment records from October 2004 to September 2005 
show ongoing therapy and treatment (including coping 
strategies for depression and anxiety) for PTSD and major 
depression with psychotic features.  

On February 2005 VA examination, the veteran reported that he 
enjoyed his job except for the long hours.  He and his wife 
had good contact with their adult children.  He had a number 
of friends with whom he went hunting and fishing.  He felt he 
would safe and comfortable to undertake activities of daily 
living with.  Mental status examination revealed that he was 
appropriately dressed and groomed, and made good eye contact.  
He displayed no psychomotor agitation or retardation.  His 
expressive, reactive, and spontaneous movements were within 
normal limits.  He displayed no difficulties with goal 
directed behaviors.  His speech was unremarkable.  He was 
oriented in all spheres.  His thought process and content 
were within normal limits.  There were no evident 
difficulties with recent or more remote recall.  He displayed 
good insight and judgment.  He displayed no obsessions, 
delusions, or compulsions.  He reported some suicidal and 
homicidal ideations; however no intent to act.  He denied 
hallucinations.  

At the March 2006 DRO hearing, the veteran claimed that his 
PTSD symptoms had increased in severity; he specifically 
reported that he was re-living all his painful memories.  He 
alleged that the symptoms were affecting his job and everyday 
life, in that he was becoming more easily agitated and 
provoked.

On June 2006 VA examination, it was noted that the veteran's 
mood was somewhat agitated and irritable.  His affect was 
mildly to moderately elevated with a labile change pattern 
toward irritation and annoyance.  He displayed a severe 
degree of intensity.  He was oriented in all spheres.  His 
memory was grossly intact.  He showed partial insight into 
his mental health functioning and difficulties.  He showed 
fair judgment towards future goals and the means to achieve 
them.  He demonstrated many negative ruminations relative to 
current life stressors and situations, but no obsessions, 
delusions, or compulsions.  He reported ongoing and 
nonintentional suicidal or homicidal ideations and denied 
hallucinations.  His thinking processes were largely 
sequential, logical, and goal-directed.  The examiner noted:

"It sounds like the veteran still experiences 
difficulties consistent with the intermittently 
explosive disorder, that I believe I diagnosed him with 
in February 2005.  He reports that he gets angry for 
almost no reason and feels a good deal of remorse 
subsequent to that anger episode.  He reports that he 
might take out his anger on an inanimate object, 
although he seems not to take it out with people or 
animals.  He denies legal difficulties with that 
problem.  He reports that most members of his family 
understand what goes on and basically avoid him when 
something like that occurs.  The veteran reports that 
the best he can do when something like that occurs is to 
withdraw from the situation for anywhere from a few 
minutes to a few hours.  He reports no difficulty on the 
job relative to that kind of distress.  He reports that 
the solitary aspects of his work seem to accommodate 
that difficulty on his part".

Statements from the veteran, and wife and children reiterate 
that his PTSD symptoms are worsening, and specifically that 
he is experiencing an increase in nightmares.

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

In a case (as here) involving the initial rating assigned 
with a grant of service connection, the possibility of 
"staged" ratings for separate periods of time, based on 
facts found, should be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the criteria for the 50 percent 
rating currently assigned encompass the greatest degree of 
severity of PTSD shown at any time during the appeal period, 
the Board finds that "staged" ratings are not warranted.   

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On close review of the record, the Board found no distinct 
period of time during the appeal period when symptoms of the 
veteran's PTSD were of (or approximated) such nature and 
gravity as to warrant the next higher, 70 percent, rating.  
He has denied suicidal ideation (with intent), and has not 
exhibited obsessional rituals.  His speech has been logical.  
Episodes of near-continuous panic or depression affecting 
ability to function independently are not shown.  He is 
independent as to daily living concerns.  While he has 
difficulty with anger management, he does not otherwise 
exhibit impaired impulse control to a significantly harmful 
degree.  He has not exhibited spatial disorientation, or 
neglect of personal appearance and hygiene (he is 
consistently described as appropriately dressed and well 
groomed).  He appears to adapt to stressful circumstances 
(stating that he will withdraw from such situation).  He has 
been married to the same individual for the last 38 plus 
years, and has consistently indicated good marital 
adjustment.  He reports good relationships with his adult 
children; and has friends with whom he engages in pastimes 
such as hunting and fishing.  Despite his accounts of 
irritability bosses/fellow employees and sleep problems due 
to work hours, he is able to successfully engage in long work 
days (and no substantial impact on employment from his PTSD s 
evident).   No other symptoms of a nature and gravity 
commensurate with the criteria for a 70 percent rating for 
PTSD are shown.  While it has been noted that the veteran had 
some recent increase in nightmares and intrusive 
recollections, such do not reflect social and industrial 
impairment with deficiencies in most areas.  

In short, the degree of psychiatric disablement shown clearly 
does not exceed a disability picture characterized as 
occupational and social impairment with reduced reliability 
and productivity.  Consequently, a rating in excess of 50 
percent is not warranted.


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


